
	
		II
		Calendar No. 305
		112th CONGRESS
		2d Session
		S. 1740
		[Report No. 112–139]
		IN THE SENATE OF THE UNITED STATES
		
			October 19, 2011
			Mr. Cardin (for himself,
			 Ms. Mikulski, Mr. Warner, Mr.
			 Webb, Mr. Carper, and
			 Mr. Coons) introduced the following bill;
			 which was read twice and referred to the Committee on Environment and Public
			 Works
		
		
			January 26, 2012
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To amend the Chesapeake Bay Initiative Act of 1998 to
		  provide for the reauthorization of the Chesapeake Bay Gateways and Watertrails
		  Network.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Chesapeake Bay Gateways and
			 Watertrails Network Reauthorization Act.
		2.Authorization of
			 appropriationsSection 502(c)
			 of the Chesapeake Bay Initiative Act of 1998 (16 U.S.C. 461 note; Public Law
			 105–312) is amended by striking fiscal years and all that
			 follows through the period at the end and inserting fiscal years 2012
			 through 2016..
		
	
		January 26, 2012
		Reported without amendment
	
